DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed November 17th, 2021 has been entered. Claims 1, 3-10, 11, and 13-20 remain pending in the application. Applicant’s amendments to the Drawings and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed August 18th, 2021. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al. (U.S. 2020/0114851 A1), hereinafter Agarwal, in view of Kataoka (U.S. 2018/0215324 A1).
Regarding claim 1, Agarwal discloses a bumper assembly (Agarwal, Fig. 8) for a material handling vehicle (Agarwal, paragraph 0019, lines 3-4), the material handling vehicle including a vehicle frame (Agarwal, 1 in Fig. A and Fig. B, paragraph 0025 lines 1-2), the bumper assembly comprising: 
a first bumper (Agarwal, see annotated Fig. 8 from Agarwal below) coupled to a first side (Agarwal, see annotated Fig. 8 from Agarwal below) of the vehicle frame and including a first slot (Agarwal, 203 in Fig. 2) extending along a portion of the first bumper and a first protruding portion (Agarwal, 200 in annotated Fig. 8 below pointing to the first bumper), wherein the first protruding 
a second bumper (Agarwal, see annotated Fig. 8 from Agarwal below) coupled to a second side (Agarwal, see annotated Fig. 8 from Agarwal below) of the vehicle frame opposite to the first side and including a second slot (Agarwal, 203 in Fig. 2) extending along a portion of the second bumper and a second protruding portion (Agarwal, 200 in annotated Fig. 8 below pointing to the second bumper), wherein the second protruding portion extends outwardly at an angle past a plane defined by the second side of the vehicle frame (Agarwal, second bumper is a part symmetrical to the first bumper, so it has all the same features as the first bumper),
wherein the first protruding portion includes a first sloped portion, a second sloped portion, and a middle portion arranged between the first sloped portion and the second sloped portion (Agarwal, see annotated Fig. 2 from Agarwal below), the first bumper further including a first end portion, and a second end portion (Agarwal, see annotated Fig. 2 from Agarwal below), and 
wherein the first and second end portions, the first slot, and the first protruding portion are formed in a first plate (Agarwal, first plate is made of first and second sloped portions, first and second end portions, and middle portion as shown in Annotated Fig. 2 from Agarwal below), the first and second end portions couple the first bumper to the vehicle frame (Agarwal, by fastening through the opening 201 in Fig. 2). 
Regarding claim 3, Agarwal discloses the first slot (Agarwal, 203 in annotated Fig. 2 below) extends along at least a portion of both of the first sloped portion and the second sloped portion and through the middle portion.
Regarding claim 4, Agarwal discloses the second protruding portion is formed by a first sloped portion, a second sloped portion and a middle portion arranged between the first sloped portion and 

    PNG
    media_image1.png
    632
    785
    media_image1.png
    Greyscale

Annotated Fig. 8 from Agarwal

    PNG
    media_image2.png
    632
    754
    media_image2.png
    Greyscale

Annotated Fig. 2 from Agarwal

Regarding claim 6, Agarwal discloses the first bumper wraps around the vehicle frame from the first side to a third side (Agarwal, third side labeled in the annotated Fig. 8 above) that extends transverse to the first side.
Regarding claim 7, Agarwal discloses the second bumper wraps around the vehicle frame from the third side (Agarwal, labeled in the annotated Fig. 8 above) to the second side (Agarwal, labeled in the annotated Fig. 8 above).
Regarding claim 8, Agarwal discloses most of the bumper assembly as claimed in claim 1.
Regarding claim 9, Agarwal discloses the second slot and the second protruding portion are formed in a first plate of the second bumper (Agarwal, first plate is made of first and second sloped portions and middle portion as shown in Annotated Fig. 2 from Agarwal above). 
Regarding claim 10, Agarwal discloses the first bumper and the second bumper each enclose an object detection sensor (Agarwal, 5 in Fig. A).
Agarwal fails to disclose the first and second end portions extending outward of the first and second sloped portions as recited in claim 1 and the first and second bumpers further includes a second plate and a third plate extending from opposing edges of the first plate in a direction toward the vehicle frame as recited in claims 8-9.
However, Kataoka teaches the first and second end portions extending outward of the first and second sloped portions (Kataoka, Fig. 5, end portions 311f4 and 311f5 extends outward). Kataoka further teaches a second plate (Kataoka, 3111 in Fig. 5) and a third plate (Kataoka, 3112 in Fig. 5) extending from opposing edges of the first plate (see annotated Fig. 5 from Kataoka below) in a  direction toward the vehicle frame (Kataoka, negative X direction in Fig. 1 and Fig. 2).

    PNG
    media_image3.png
    694
    702
    media_image3.png
    Greyscale

Annotated Fig. 5 from Kataoka
Agarwal discloses the claimed invention as in claim 1 except for the end portions extend outward. It would have been obvious to one having ordinary skill in the art before the earliest effective filing date of the claimed invention to rearrange the end portions and have them extending outward, such as with the end portions in Kataoka. It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Agarwal and Kataoka are both considered to be analogous to the claimed invention because they are in the same field of bumpers and sensors on vehicles. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agarwal to incorporate the teachings of Kataoka and have plates extending from the opposing edges of the first plate in a direction towards the vehicle frame, so there are no unprotected parts in case of a crash. 
Allowable Subject Matter
Claims 11 and 13-20 are allowed.
Response to Arguments
Applicant’s arguments, see pages 8-9 under the heading "Independent Claim 1", filed 11/17/2021, with respect to the rejection(s) of claim 1 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of previously applied reference Agarwal and Kataoka, see rejections above.
Applicant’s arguments, see pages 10-11, filed 11/17/2021, with respect to claim 11 have been fully considered and are persuasive.  The rejection of claim 11 has been withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference cited disclose vehicle impact resistant device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wenwei Zhuo whose telephone number is (571)272-5564. The examiner can normally be reached Monday through Friday 8 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Z./               Examiner, Art Unit 3612             

/JASON S MORROW/              Primary Examiner, Art Unit 3612